Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1 and 10 directed to receiving at least one server an evaluation generation request from a user device for generation of an evaluation; identifying at the at least one server a cohort for recipient of the evaluation, wherein the cohort comprises a plurality of users; retrieving at the at least one server user metadata from a memory; identifying at the at least one server a hardware configuration of user devices associated with the plurality of users in the cohort; identifying at the at least one server at least one potential data packets based on information received in the evaluation generation request and on the identified hardware configuration of user devices associated with the plurality of users in the cohort; receiving a selection of data packets for inclusion in the assessment from the at least one identified potential data packets; identifying data related to at least one desired attribute in metadata associated with the data packets selected for inclusion in the assessment; extracting the identified data related to the at least one desired attribute from the metadata associated with each data packet in the data packets selected for inclusion in the assessment; calculating assessment data from a combination of the extracted data for each data packet from the metadata associated with the data packets selected for inclusion in the assessment; determining that the assessment does not meet at least one target parameter; and receiving a selection of at least one remedial data packet for inclusion in the assessment.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164